      Case 2:20-cv-00157-JTM-DMD Document 9 Filed 06/26/20 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


TOREN WASHINGTON                                       CIVIL ACTION


VERSUS                                                 NO: 20-157


FLOYD MAYWEATHER ET AL.                                SECTION: “H”



                             ORDER AND REASONS
      Before the Court is Defendant Mayweather Promotions, LLC’s Motion to
Dismiss (Doc. 8). For the following reasons, the Motion is GRANTED.


                                  BACKGROUND
      Plaintiff Toren Washington filed this pro se action against Defendants
Floyd Mayweather and Mayweather Promotions, LLC arising out of
Defendants’ alleged failure to perform obligations under a verbal agreement to
enter into a business venture. 1 Defendant Mayweather Promotions, LLC
moves for dismissal for lack of personal jurisdiction, subject matter
jurisdiction, and improper venue. Plaintiff has failed to oppose Defendant’s
Motion. The Court may not, however, simply grant the instant Motion as



      1 An identical action that was filed on November 9, 2018, was dismissed without
prejudice by this Court for insufficient service of process. No. 18-cv-10733.
                                                1
       Case 2:20-cv-00157-JTM-DMD Document 9 Filed 06/26/20 Page 2 of 7



unopposed. The Fifth Circuit approaches the automatic grant of dispositive
motions with considerable aversion. 2 Instead, the Court will consider the
merits of Defendant’s Motion.



                                 LEGAL STANDARD
       A. Personal Jurisdiction
       When a non-resident defendant challenges the court’s personal
jurisdiction, the party seeking to invoke the power of the court bears the
burden of proving that jurisdiction exists. 3 When a court rules on a motion to
dismiss for lack of personal jurisdiction without holding an evidentiary
hearing, as in this case, the plaintiff need only make a prima facie showing of
personal jurisdiction. 4 “The allegations of the complaint, except insofar as
controverted by opposing affidavits, must be taken as true, and all conflicts in
the facts must be resolved in favor of the plaintiff[ ] for purposes of determining
whether a prima facie case for personal jurisdiction has been established.” 5 “In
determining whether personal jurisdiction exists, the trial court is not
restricted to a review of the plaintiff’s pleadings.” 6 The Court may consider



       2  See, e.g., Servicios Azucareros de Venezuela, C.A. v. John Deere Thibodeaux, Inc.,
702 F.3d 794, 806 (5th Cir. 2012); Johnson v. Pettiford, 442 F.3d 917, 918 (5th Cir. 2006) (per
curiam); John v. State of La. (Bd. of Trs. for State Colls. and Univs.), 757 F.2d 698, 709 (5th
Cir. 1985).
        3 Luv N’ care, Ltd. v. Insta-Mix, Inc., 438 F.3d 465, 469 (5th Cir. 2006) (citing Wyatt

v. Kaplan, 686 F.2d 276, 280 (5th Cir. 1982)).
        4 Guidry v. U.S. Tobacco, Co., Inc., 188 F.3d 619, 625 (5th Cir. 1999).
        5 Thompson v. Chrysler Motors Corp., 755 F.2d 1162, 1165 (5th Cir. 1985)

(citing DeMelo v. Toche Marine, Inc., 711 F.2d 1260, 1270 (5th Cir. 1983)).
        6 Jobe v. ATR Mktg., Inc., 87 F.3d 751, 753 (5th Cir. 1996).

                                                2
       Case 2:20-cv-00157-JTM-DMD Document 9 Filed 06/26/20 Page 3 of 7



matters          outside    the    complaint,     including     affidavits,    interrogatories,
depositions, or any combination of the recognized methods of discovery. 7
          Jurisdiction over a non-resident defendant is proper when (1) the
defendant is amenable to service of process under the long-arm statute of the
forum state, and (2) the exercise of personal jurisdiction is consistent with the
Due Process Clause of the Fourteenth Amendment. 8 In the instant case, “these
two inquiries merge into one because Louisiana’s long-arm statute permits
service of process coterminous with the scope of the due process clause.” 9
          “The Due Process Clause of the Fourteenth Amendment protects a
corporation, as it does an individual, against being made subject to the binding
judgments of a forum with which it has established no meaningful ‘contacts,
ties, or relations.’” 10 A court may exercise personal jurisdiction over a non-
resident defendant when (1) the defendant has purposefully availed itself of
the benefits and protections of the forum state by establishing “minimum
contacts” with the forum state; and (2) exercising personal jurisdiction over the
defendant does not offend “traditional notions of fair play and substantial
justice.” 11




          7   Id. (citing Colwell Realty Invs. v. Triple T. Inns of Ariz., 785 F.2d 1330 (5th Cir.
1986)).
         Dalton v. R&W Marine, Inc., 897 F.2d 1359, 1361 (5th Cir. 1990).
          8

         Asarco, Inc. v. Glenara, Ltd., 912 F.2d 784, 786 (5th Cir. 1990); see also LA. REV.
          9

STAT. § 13:3201.
       10 Pervasive Software Inc. v. Lexware GMBH & Co. KG, 688 F.2d 214, 220 (5th Cir.

2012) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 319 (1945)).
       11 Latshaw v. Johnston, 167 F.3d 208, 211 (5th Cir. 1999) (quoting Int’l Shoe, 326 U.S.

at 316).
                                              3
         Case 2:20-cv-00157-JTM-DMD Document 9 Filed 06/26/20 Page 4 of 7



         B. Subject Matter Jurisdiction
         A Rule 12(b)(1) motion challenges the subject matter jurisdiction of a
federal district court. “A case is properly dismissed for lack of subject matter
jurisdiction when the court lacks the statutory or constitutional power to
adjudicate the case.” 12 In ruling on a Rule 12(b)(1) motion to dismiss, the court
may rely on (1) the complaint alone, presuming the allegations to be true, (2)
the complaint supplemented by undisputed facts, or (3) the complaint
supplemented by undisputed facts and by the court’s resolution of disputed
facts. 13 The proponent of federal court jurisdiction—in this case, the Plaintiff—
bears the burden of establishing subject matter jurisdiction. 14


                                     LAW AND ANALYSIS
         A. Personal Jurisdiction
         Defendant Mayweather Promotions argues that the allegations of the
Complaint make clear that this Court does not have specific or general
personal jurisdiction over it. Specific personal jurisdiction exists when a
defendant has purposely directed its activities, or availed itself of the privileges
of conducting its activities, toward the forum state and the controversy arises
out of or is related to those activities. 15 General personal jurisdiction exists
when the defendant has engaged in continuous and systematic activities in the



         12   Home Builders Ass’n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir.
1998).
         13   Den Norske Stats Oljesels kap As v. Heere MacVof, 241 F.3d 420, 424 (5th Cir.
2001).
         14   See Physicians Hosps. of Am. v. Sebelius, 691 F.3d 649, 652 (5th Cir. 2012).
         15   Burger King Corp. v. Rudzewicz, 471 U.S. 262, 472 (1985).
                                                 4
      Case 2:20-cv-00157-JTM-DMD Document 9 Filed 06/26/20 Page 5 of 7



forum state, regardless of whether such activity is related to the plaintiff's
cause of action. 16
       The Complaint alleges that Mayweather Productions has its principal
place of business in Nevada, that Plaintiff traveled to Las Vegas to meet with
Defendants, and that the parties entered into an oral contract there. It further
alleges that Plaintiff planned to travel back to Las Vegas to finalize the
agreement. The Complaint also states that Mayweather Promotions does not
do business in the state of Louisiana. The Complaint does not therefore allege
that Mayweather Promotions had any contacts with the state of Louisiana.
Accordingly, this Court lacks personal jurisdiction over Mayweather
Promotions.
       B. Subject Matter Jurisdiction
       Plaintiff’s Complaint states that jurisdiction over this matter exists
pursuant to 28 U.S.C. § 1332, which requires complete diversity and an
amount in controversy exceeding $75,000. While Movant agrees that complete
diversity exists, it argues that the Complaint fails to establish that the amount
in controversy exceeds the jurisdictional amount. 17
       As the party invoking federal diversity jurisdiction, Plaintiff “bears the
burden of establishing the amount in controversy by a preponderance of the
evidence.” 18 “The district court must first examine the complaint to determine
whether it is ‘facially apparent’ that the claims exceed the jurisdictional

       16 Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 415 (1984).
       17 The Court notes that the Complaint pleads that Mayweather Promotions is a
corporation. However, it has appeared in this action under the name Mayweather
Promotions, LLC. The Complaint does not properly plead the citizenship of Defendant if it is
a limited liability company.
       18 Hartford Ins. Grp. v. Lou-Con Inc., 293 F.3d 908, 910 (5th Cir. 2002).

                                               5
      Case 2:20-cv-00157-JTM-DMD Document 9 Filed 06/26/20 Page 6 of 7



amount. If it is not thus apparent, the court may rely on ‘summary judgment-
type’ evidence to ascertain the amount in controversy.” 19
       In his Complaint, Plaintiff alleges that he entered into a verbal
agreement with Defendants to produce and market footwear that Plaintiff had
designed. He alleges, however, that after he provided Defendants with sixty-
seven designs for footwear, they failed to fulfill their obligations under the
agreement. Plaintiff brings state law claims for breach of contract, fraud,
conversion of intellectual property, detrimental reliance, and civil conspiracy.
He generally seeks economic, emotional, and punitive damages.
       The Complaint does not, however, allege any facts to assist this Court in
placing a value on Plaintiff’s claims. There are, for example, no facts alleging
the value of the footwear designs or the content of the agreement. There is no
indication of how many shoes would have been produced, the price they would
have been sold for, to whom they would have been marketed, or what profit
share Plaintiff was entitled to under the agreement. 20 Accordingly, there is
simply no way for this Court to assess the amount in controversy, and it is
therefore not facially apparent that the amount in controversy exceeds the
jurisdictional limit. Further, Plaintiff has failed to provide any “summary


       19 St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253–54 (5th Cir. 1998).
       20 See Hot-Hed, Inc. v. Safe House Habitats, Ltd., No. CIV.A. H-06-1509, 2007 WL
556862, at *1 (S.D. Tex. Feb. 12, 2007) (“Plaintiff does not allege and Defendant provides no
facts, proof, or argument of the value of the right to be enforced or protected. There is, for
instance, no allegation or evidence of the price for a welding enclosure or of the amount that
would be implicated if Defendant were enjoined from selling the product and/or its related
accessories at the trade show or thereafter. It is not facially apparent that the value of the
requested injunctive relief likely exceeds $75,000.”).


                                              6
      Case 2:20-cv-00157-JTM-DMD Document 9 Filed 06/26/20 Page 7 of 7



judgment-type” evidence establishing the amount in controversy by a
preponderance of the evidence. Accordingly, Plaintiff has not carried his
burden to establish subject matter jurisdiction.


                               CONCLUSION
      For the foregoing reasons, Defendant’s Motion is GRANTED. His claims
against Mayweather Promotions are DISMISSED for lack of personal
jurisdiction, and this matter is DISMISSED for lack of subject matter
jurisdiction.


                      New Orleans, Louisiana this 26th day of June, 2020.


                                    ____________________________________
                                    JANE TRICHE MILAZZO
                                    UNITED STATES DISTRICT JUDGE




                                       7
